Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received August 4, 2021, have been fully considered by the examiner.  The following is a complete response to the August 4, 2021 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palero et al (WO 2016/162334).
	Palero et al disclose an RF treatment apparatus (Title) comprising an RF generator (20) generating RF energy, an electrode (10) for applying RF energy to tissue, a sensor unit (35) for sensing the RF energy and a controller (25) for controlling the output of the RF generator based on a sensing value from the senor unit that calculates an impedance of tissue to control the RF energy to be within a desired range of treatment temperature.  The controller determines if a tissue falls into a coagulation phase or an ablation phase based on a change of impedance and controls the RF energy delivery so tissue is maintained within the coagulation phase and does not go to 
	Regarding claims 2-9, Palero et al disclose the various ways in which to correlate impedance and temperature and to control energy delivery of the device in order to maintain the treatment temperature within a desired impedance range consistent with coagulation and preventing a temperature that exceeds the coagulation range and causes ablation.  See, for example, pages 16-20 and the associated discussion of Figures 2 and 3 which show the impedance ranges for different treatment regimes (e.g. heating, coagulating and ablation) and the impedance characteristics associated with each regime that is to be maintained to avoid over heating and causing an undesirable treatment (e.g. ablation).  Regarding claim 10, Palero et al disclose a contact electrode for treating tissue (page 9, lines 32-33, for example). 
	Regarding claim 11, Palero et al disclose a method for controlling an RF apparatus using the components addressed above with respect to claim 1.  An electrode is positioned on tissue, RF energy is applied to the electrode and an impedance of the tissue is calculated by sensing RF energy delivered to tissue.  A 
	Regarding claims 12-18, see discussion of claims 2-9 above.  Regarding claim 19, Palero et al disclose contacting tissue with the electrode as addressed with respect to claim 10 above. 
	Regarding claim 20, see discussion of claim 12 above.  Palero et al disclose the use of average impedance (page 11, lines 21-25, for example) over a predetermined time period and determines whether tissue falls into a coagulation phase or an ablation phase as addressed above and as shown and discussed with reference to Figure 2.  Palero et al specifically disclose controlling the RF generator to maintain the treatment in a desired regime (i.e. range), such as coagulation, and avoiding an unwanted result such as ablation.
	Regarding claim 21, Palero et al disclose a skin treatment method (Title) comprising the steps of positioning an electrode in tissue, heating the tissue to a desired treatment temperature, measuring RF energy applied to tissue and calculating impedance of the tissue to derive a parameter based on the measured impedance as addressed previously.  Palero et al specifically disclose controlling the power based on the derived parameter to prevent a sudden rise of the impedance (as shown in Figure 2) to maintain the tissue at a desired temperature so that coagulation occurs and ablation is avoided as addressed above.  
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 10, 2021